Pope, Judge.
The trial court’s denial of appellant’s Motion for New Trial was filed in the clerk’s office on October 6, 1988. Appellant’s Notice of Appeal was filed in the clerk’s office on November 8, 1988. Although the 30-day period for filing a notice of appeal allowed by OCGA § 5-6-38 (a) ended on November 5, that date was a Saturday. By operation of OCGA § 1-3-1 (3), appellant had through the following Monday, November 7, to file a timely notice of appeal. While the notice of appeal is dated November 7, it was not filed until November 8. Timely *910filing is the necessary act; without it, this court is without jurisdiction and the appeal must be dismissed. Moncrief v. Tara Apts., 162 Ga. App. 695 (293 SE2d 352) (1982).
Decided January 23, 1989.
Cornwell, Church & Healy, Timothy P. Healy, for appellant.
John M. Brown, for appellee.

Appeal dismissed.


McMurray, P. J., and Benham, J., concur.